 Case 1:19-cv-18403-NLH Document 14 Filed 12/14/20 Page 1 of 2 PageID: 370



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
KAREEM ALI,                    :
                               :
          Petitioner,          :    Civ. No. 19-18403 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
BRUCE DAVIS,                   :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Kareem Ali
793553-B
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

     Petitioner Pro se

Jill S. Mayer, Acting Camden County Prosecutor
Maura Murphy Sullivan, Acting Assistant Prosecutor
Camden County Prosecutor’s Office
200 Federal Street
Camden, NJ 08103

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Kareem Ali filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254, see ECF No. 1; and

     WHEREAS, Respondent moves to dismiss the petition as

untimely, ECF No. 10; and

     WHEREAS, Petitioner requests an extension to file

opposition to the motion, ECF No. 13,
 Case 1:19-cv-18403-NLH Document 14 Filed 12/14/20 Page 2 of 2 PageID: 371



     THEREFORE, IT IS on this      14th       day of December, 2020

     ORDERED that Petitioner’s request for an extension, ECF No.

13, is granted.    Plaintiff’s opposition is due January 8, 2021;

and it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
